Citation Nr: 0306272	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-01 275	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibial plateau and the distal left tibia 
with knee impairment, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left medial malleolus, currently evaluated as 
20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Residual to a fracture of the left tibial plateau and 
distal left tibia, the veteran manifests mild knee impairment 
in the form of a limitation of motion that does not more 
nearly approximate flexion limited to 30 degrees than flexion 
limited to 45 degrees and does not more nearly approximate 
extension limited to 15 degrees than extension limited to 10 
degrees; there is no instability of the knee or muscle 
involvement. 

3.  Residuals of a fracture of the left medial malleolus are 
manifested by not more than marked limitation of motion.

4.  The veteran's low back disability is manifested by 
occasional muscle spasm, as well as limitation of motion that 
that does not more nearly approximate moderate than mild.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
residuals of a fracture of the left tibial plateau and the 
distal left tibia with knee impairment, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 
(2002).

2.  The criteria for entitlement to an increased rating for 
residuals of a fracture of the left medial malleolus, 
currently evaluated as 20 percent disabling, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (2002).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto, the Board's remand, and letters from the 
RO to the veteran, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information needed from him to enable the RO to 
obtain evidence in support of his claim, the assistance that 
VA would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contains the 
veteran's service medical records, records of post-service VA 
treatment, and the reports of appropriate VA examinations of 
the disabilities at issue.  The veteran most recently 
underwent examination in October 2002.  The completed 
examination report reflects review of the veteran's claims 
file and addresses the relevant rating criteria.  The Board 
notes that the veteran's representative has argued that 
additional examination is warranted to address potential 
neurologic impairment in the left ankle.  A review of the 
October 2002 examination report reflects that neurologic 
examination was negative, consistent with prior evidence in 
the claims file.  As such, the Board finds the current 
evidence to be sufficient for rating purposes and in 
substantial compliance with the 1998 remand request.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Otherwise, neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue in this 
appeal.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant further 
exposition of remote clinical histories and findings 
pertaining to these disabilities, beyond that set out below.

Service medical records reflect incurrence of a closed 
comminuted displaced intraarticular fracture of the left 
tibia and a displaced fracture of the left medial malleolus 
in January 1984.  The veteran was treated with open reduction 
and internal fixation of both the tibia and the medial 
malleolus, and then casted.  Associated records note that 
neurologic examination was grossly intact, with the exception 
of some possible decrease in sensation on the deep peroneal 
nerve distribution between the great toe and the second toe.  
Follow-up medical entries reflect that the veteran's 
fractures healed well per radiograph, that his hardware was 
removed, and that he had no neurologic complaints.  Service 
medical records also note the veteran's complaint of back 
strain, with examination positive for pain and spasm.  

The report of initial post-service VA examination, dated in 
December 1985, notes that X-ray showed evidence of old trauma 
in the lower end of the tibia and fibula with post-
intramedullary fixation and rod removal, and minimal 
degenerative changes in the ankle joint.  There were no 
neurologic findings on examination.

In a rating decision dated in January 1986, the RO granted 
service connection for status post fracture of the tibial 
plateau and of the distal left tibia with internal fixation 
and residual mild left lateral collateral ligament laxity, 
evaluated as 10 percent disabling from November 23, 1985.  
The RO also granted service connection for status post 
fracture of the left medial malleolus with internal fixation 
and mild degenerative changes, and assigned a 10 percent 
rating effective November 23, 1985.

Reports of VA examination dated in December 1987 and 
September 1990 note degenerative changes in the left ankle, 
with a normal left knee X-ray, and X-ray evidence of a healed 
fracture of the distal tibia and fibula with good alignment.  
No neurologic symptoms or involvement was noted.

In February 1997, the veteran claimed entitlement to higher 
ratings for his left lower extremity disabilities.  He 
reported having lost mobility in his left leg and also 
complained of painful scarring and nerve damage.  He further 
claimed he had developed a back problem due to his uneven 
gait, and that due to the muscle damage in his left leg he 
was unable to walk for any distance.

The veteran presented for a VA orthopedic examination in 
April 1997.  He described that he walked differently, 
everting his left foot to about 60 degrees.  The examiner was 
unable to elicit Achilles reflexes on either side.  There was 
a decrease in sensation in the elliptical scar under the 
patella.  The veteran also described a small sensory loss in 
front of and superiorly above the left medial malleolus and 
appeared to have more bony prominence than on the right.  
Objectively the veteran's left foot was noted to be laterally 
rotated outward.  There was no evidence of swelling.  There 
was neither evidence of knee impairment nor a lot of 
instability.  The veteran had left knee motion from zero to 
130 degrees and left ankle motion of 15 degrees dorsiflexion 
and 35 degrees plantar flexion.  The impressions were 
residual mild left lateral ligament laxity of the knee, with 
mild degenerative changes in the area of the left medial 
malleolus.  The orthopedic examiner also noted the sensory 
loss reported in the examination findings.  A separate 
neurologic examination was conducted.  The examiner noted a 
reflexive withdrawal of the leg associated with episodes of 
shooting pain; the examiner indicated it was a reflex action.

The veteran presented for a VA examination in July 1997.  He 
complained of pain in the left ankle, left knee and back.  
The examiner noted that the veteran had pain in his lower 
back with forward flexion, backward extension and left 
lateral flexion and marked pain with plantar flexion of the 
left ankle.  The veteran was also noted to have a generalized 
pain in the left knee, reported as "not a classical pain, it 
was just a deepen (sic) pain that he had when he would 
walk."  The veteran was unable to put weight on his left 
knee with standing and described "too much pain on the 
ankle" to balance alone on the left leg.  The veteran limped 
at the time of the examination.  Musculature of the back was 
stated to be normal.  The veteran demonstrated lumbar motion 
range as follows:  forward flexion to 90 degrees, with pain; 
backward extension to 30 degrees with pain; left lateral 
flexion to 30 degrees with a lot of pain; right lateral 
flexion to 30 degrees; left rotation to 40 degrees; and right 
rotation to 50 degrees.  The veteran had left ankle 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  
There was left knee motion from zero to 140 degrees.  There 
was no evidence of neurologic involvement, to include sensory 
changes.  The examiner also noted that the veteran's reflexes 
were normal.  

At the time of the July 1997 examination, the veteran 
described constant ankle pain, and knee and back pain with 
activities.  The veteran was noted to have worked in the 
construction field and then moving furniture or painting 
houses.  He reportedly last worked in November 1996, and 
stated he found it difficult to be employed.  The veteran 
complained of myoclonic jumping of his left lower extremity 
muscles.  He indicated he had increased back pain with 
prolonged walking or standing.  He stated he took Tylenol for 
his back and lower extremity pain, with some relief.  Lumbar 
spine X-rays were normal.  The examiner related the veteran's 
low back complaints to the alteration in gait and other lower 
extremity symptoms.  The examiner indicated that the 
veteran's pain would make it difficult to find permanent 
employment.  

In a rating decision dated in September 1997, the RO granted 
service connection for low back disability as due to the 
veteran's service-connected left medial malleolus and left 
tibial plateau fracture residuals and assigned a 10 percent 
rating effective February 28, 1997.  In a rating decision 
dated in November 1998, the RO effectuated an October 1998 
Board decision and increased the rating assigned to status 
post fracture of the left medial malleolus with internal 
fixation and degenerative changes to 20 percent, effective 
February 28, 1997.

In March 1999 the veteran presented for a VA examination.  He 
complained of pain in his ankle and knee, without stiffness 
or giving way of either the ankle or the knee.  He reported 
taking Tylenol for his symptoms and described four episodes 
of pain per week, lasting from two-to-three hours.  He also 
described flare-ups preventing him from walking distances or 
bending the knee or ankle.  He denied any significant loss of 
time from work.  The examiner noted that the veteran 
demonstrated a normal range of hip and knee motion, without 
pain on knee motion.  The examiner noted that the knee was 
stable.  Relevant to the ankle the examiner noted 
dorsiflexion from zero to 10 degrees, reduced by about 
10 degrees.  Plantar flexion was described as normal at zero 
to 40 or 45 degrees.  There was no evidence of any valgus 
deformity.  The examiner noted no significant shortening of 
the tibia or fibula.  The examiner also noted no pain with 
ankle motion.  The examiner opined that other than complaints 
of pain there did not appear to be significant functional 
impairment during flare-ups.  The examiner also noted that 
there was no locking or recurrent subluxation of the knee, 
and there was no giving way of the ankle joint.  The examiner 
also noted that there was no evidence of unequal weight 
bearing, edema, effusion, instability, weakness, redness, 
heat changes or guarding in the applicable joints.  X-rays 
showed minimal arthritis of the lumbar spine and an old, 
healed tibial fracture, as well as degenerative arthritis at 
the distal end of the tibia and fibula.  There was note of a 
cortical thickening and mild deformity in the left tibia.  
The lower extremity X-rays were interpreted as showing no 
change since 1997.

In connection with examination of the spine in March 1999, 
the veteran complained of soreness with fatigability for 
which he reported took Tylenol.  He denied flare-ups or 
precipitating factors or negative affect on his usual 
occupation or daily activities.  He had forward flexion to 95 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees and rotation to 30 degrees.  The examiner noted that 
the veteran had increasing soreness or pain with flare-ups 
but no additional limitations or additional measure of 
functional impairment due to pain, fatigue, weakness, or a 
lack of endurance.  Neurologic examination was negative, with 
normal sensory sensation.  There was neither painful motion 
nor spasm.  The impression was mechanical back pain syndrome 
characterized by soreness of the back muscles.  That examiner 
noted the veteran's lower extremity scars to be well-healed.

In March 1999, a VA examination of the veteran's left lower 
extremity scars was also conducted.  The examiner noted that 
the veteran had no current scar symptoms.  The examination 
report sets out that there was no tenderness, adherence, 
abnormal texture, ulceration or break down of the skin, 
elevation or depression, or underlying tissue loss.  Also 
noted was the absence of inflammation, edema, keloid, 
hypertrophy or redness.  The conclusion was no limitation of 
function due to scarring.

The veteran sought VA treatment in February 2000 for back 
pain.  The outpatient entry notes a visit to the emergency 
room six months earlier for other problems treated with 
skeletal muscle relaxer and Motrin.  The veteran reported 
relief from such treatment.  The veteran indicated he was 
currently employed as an industrial painter, a job involving 
heavy lifting.  He denied radiation of his back pain.  
Examination revealed left paraspinal muscle discomfort.  
Passive leg lifting was negative; active lifting was worse on 
the left.  There was no loss of lordosis in the prone 
position.  Neurologic examination revealed temperature and 
touch to be intact.  The impression was low back pain, 
treated with heat, exercises, a muscle relaxer and Naproxen.  
VA outpatient records dated in March 2000 note the veteran's 
use of medications for lower extremity and back pain.  One 
hospitalization report, pertinent to psychiatric problems, 
includes note that the veteran's lower extremity reflexes and 
sensation were intact, with full strength.

An August 2000 magnetic resonance imaging of the spine showed 
mild degenerative changes and a small focal central disk 
protrusion at L5 to S1.  In October and December 2000, the 
veteran had a spinal injection for his back pain.  No 
radiculopathy was noted.

A January 2001 VA outpatient record notes that the veteran 
was unable to tolerate a peroneal study to assess complaints 
of occasional numbness of the left thigh.  Electromyographic 
and nerve studies of the left tibial motor, left sural, left 
tibialis anterior, left gastrocnemii medialis and lumbosacral 
paraspinal muscles bilaterally were conducted.  The 
impression was no electro diagnostic evidence of neuropathy 
or radiculopathy.  

VA outpatient records dated in December 2001 document the 
veteran's complaints of low back and left hip pain, triggered 
by lifting, sitting, standing or the weather.  The VA 
physician noted that the veteran had significant pain 
behavior, to include lateral defensive posture to protect the 
left hip, and recommended X-rays to better ascertain the 
nature of the problem.  Clinical examination revealed mild 
spasm and tenderness in the low back, stated to be probably 
due to abnormal posture.  Straight leg raising was negative 
bilaterally and reflexes were normal.  The veteran's gait was 
described as mechanically dysfunctional.  The veteran was 
noted to have sacroiliitis treated with steroid injection 
with some benefit.  The records also include note of the 
veteran's problems with alcohol and depression and indicate 
that he had lost his employment a few months earlier.  

A VA outpatient record dated in January 2002 notes that X-
rays of the hips and lumbar spine were within normal limits.  
The veteran's gait was described as atypical with flexion in 
the hips and knees and listing to the right.  The physician 
noted a satisfactory range of motion of the lumbar spine, 
with a level pelvis and no gluteal atrophy.  There were a 
full range of motion and normal power in the lower 
extremities, without apparent atrophy or disproportion.  The 
veteran's leg lengths were equal and there was no evidence of 
inflammation, erythema, ecchymosis, effusion, induration or 
swelling of the lower extremities.  Neurologic examination 
was intact.    

The veteran presented for a VA examination in October 2002.  
He complained of sharp lower back pain, to include in the 
sacroiliac area on the left side.  He reported difficulty 
laying on his bed, bending or sitting.  He also reported 
occasional numbness and stiffness in the left ankle, as well 
as left knee stiffness.  The veteran denied receipt of 
medical treatment or use of any medications for these 
complaints.  The October 2002 examiner noted that the veteran 
did not appear to be in any pain.  His posture was described 
as good and erect and his lower extremities were equal.  The 
veteran complained of knee pain upon squatting.  

Examination of the lumbosacral spine revealed a normal lumbar 
lordosis.  The veteran demonstrated extension to 30 degrees, 
with pain; flexion to 70 degrees; lateral motion to 25 
degrees bilaterally; and rotation to 25 degrees.  The 
examiner identified a nonpainful range of motion as follows:  
zero to 15 degrees extension; zero to 50 degrees flexion; 
zero to 20 degrees lateral flexion bilaterally; and zero to 
20 degrees lateral rotation, bilaterally.  There was no 
evidence of any neurologic deficiency.  Examination further 
revealed normal alignment and stable ligaments in the left 
knee.  The veteran had motion from zero to 130 degrees, both 
active and passive, and the range of motion on varying 
resistance was stated to be strong, without complaints of 
pain.  Examination of the left ankle revealed bony 
enlargement but no edema.  There was also evidence of minimal 
tenderness on both sides of the ankle, without pain, 
incoordination, weakness or fatigue.  The examiner opined 
there were no functional loss due to pain and no information 
from the veteran relevant to flare-ups.  Ankle motion was 
from zero to 20 degrees extension, both painful and 
nonpainful; zero to 20 degrees flexion, nonpainful; inversion 
to 20 degrees without pain; and eversion to five degrees.  
The examiner also commented on a scar inferior to the knee 
joint, stating that such was well-healed, without tenderness 
or adhesions.  He also noted a nine-inch scar at the anterior 
aspect of the leg, stated to be only skin deep and without 
tenderness.  X-rays showed calcification near the tip of the 
medial malleolus; a healed fracture of the tibia and fibula 
in the distal leg in satisfactory alignment and position.  X-
rays of the left knee and lumbosacral spine were normal.  The 
impressions were a history of a left ankle injury with 
subsequent surgical treatment, healed fracture of the tibia 
and fibula; subjective complaint of left knee pain without 
any objective evidence of pathology; and subjective complaint 
of low back pain without any objective evidence of a lower 
back orthopedic condition.  

The October 2002 examiner summarized that there was no 
objective evidence of tenderness or pain of the scarring; 
left knee instability; functional loss due to pain or leg 
length discrepancy.  The examiner stated that the veteran's 
disabilities were not likely to interfere with his ability to 
work.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
a 30 percent evaluation if extension is limited to 20 
degrees, a 40 percent evaluation if extension is limited to 
30 degrees or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Slight limitation of lumbar spine motion is evaluated as 10 
percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  That diagnostic code provides that a 
10 percent disability rating is warranted for lumbosacral 
strain with characteristic pain on motion.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 
40 percent evaluation is warranted.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2002).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Analysis

Left Tibia

The veteran is in receipt of a 10 percent rating for 
residuals of a fracture of the left tibia with knee 
impairment under Diagnostic Code 5262, pertaining to malunion 
and nonunion of the tibia.  

The evidence demonstrates that the veteran has manifested a 
full range of knee motion in connection with nearly every 
examination of record.  Moreover, despite his complaints of 
lower extremity pain, to include knee pain, he is repeatedly 
noted to perform motion testing without knee pain at the time 
of examinations.  Furthermore, the examinations have 
disclosed no additional limitation of motion due to lack of 
normal endurance, pain on use or during flare-ups; weakened 
movement, excess fatigability, or incoordination.  Therefore, 
there is no appropriate basis for concluding that the 
functional impairment more nearly approximates the criteria 
for a 20 percent rating than those for a 10 percent rating 
under Diagnostic Code 5260, 5261 or 5262.  

Moreover, the evidence consistently shows that the veteran 
has no instability or subluxation of the knee.  In addition, 
the evidence demonstrates that he no locking of the knee.  
Therefore, the provisions of Diagnostic Codes 5257 and 5258 
are not for application.  

The veteran's representative has argued that insofar as the 
veteran incurred a comminuted fracture of the left tibia and 
fibula, 38 C.F.R. § 4.72 (1996) is for application and 
justifies the assignment of a 20 percent evaluation.  

38 C.F.R. § 4.72 (1996) provided, in pertinent part, that,

...a compound comminuted fracture with 
muscle damage from the missile 
establishes severe muscle injury, and 
there may be additional disability from 
malunion of bone, ankylosis, etc...This 
section is to be taken as establishing 
entitlement to rating of severe grade 
when there is history of compound 
comminuted fracture and definite muscle 
or tendon damage from the missile.

As revised, 38 C.F.R. § 4.56 now provides that, 

...[a]n open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

The evidence clearly shows that the veteran did not sustain a 
penetrating wound or for that matter any muscle injury.  
Rather, the examination evidence, as well as service medical 
records, reflect a bone and joint injury.  Therefore, it 
would be inappropriate to rate the disability on the basis of 
muscle injury.

Lastly, the Board acknowledges that the veteran has multiple 
scars on his left lower extremity.  He has, during the course 
of this appeal, complained of pain and sensory changes in the 
scar area.  Nonetheless, multiple examination reports reflect 
the absence of scar symptomatology, specifically noting such 
to be well-healed and without resulting functional 
impairment.  Thus, application of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) would not result in 
assignment of a higher or separate rating based on scarring.  
See also amendments at 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).  Similarly, the Board notes the repeated examination 
conclusions that neurologic examination of the lower 
extremities was normal such that a rating pursuant to 
38 C.F.R. § 4.124a (2002) is not warranted.

The Board thus finds the preponderance of the evidence to be 
against the veteran's claim for an increased rating for 
residuals of a fracture of the left tibia with knee 
impairment and that the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Left Medial Malleolus

The veteran is currently assigned a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, based upon the 
presence of marked limitation of ankle motion residual to his 
in-service fracture.  As noted above, ankylosis of an ankle 
is also considered 20 percent disabling if it is in plantar 
flexion, at less than 20 degrees.  To warrant an evaluation 
in excess of 20 percent, the functional impairment of the 
right ankle must more nearly approximate ankylosis of the 
ankle in plantar flexion, between 20 and 30 degrees, or in 
dorsiflexion, between zero and 10 degrees.  The Board has 
considered all of the pertinent disability factors and the 
veteran's contention of increased disability of the left 
ankle.  Nevertheless, the medical evidence clearly 
establishes that the veteran retains useful motion of his 
left ankle.  Therefore, there is no appropriate basis for 
concluding that the disability more nearly approximates the 
criteria for a 30 percent evaluation than those for a 
20 percent evaluation.  

The Board has considered whether the disability warrants a 
higher or separate rating under any other diagnostic code, 
but has determined that it does not.  Here, the Board notes 
assertions made by the veteran's representative both that a 
separate rating for arthritis and a separate rating for 
neurologic impairment is warranted.  With respect to 
arthritis, the Board emphasizes that the Rating Schedule 
specifies that arthritis is evaluated based on motion 
limitation.  The veteran is already in receipt of a rating 
that contemplates his motion limitation due to arthritis.  
With respect to neurologic complaints, the Board recognizes 
the in-service notation questioning involvement of the 
peroneal nerve, as well as the veteran's post-service 
complaints of sensory changes in the lower extremity area.  
The October 2002 examiner specifically noted that the veteran 
was neurologically intact.  The Board also notes as probative 
the January 2001 diagnostic evidence ruling out radiculopathy 
or neuropathy in the left lower extremity, consistent with 
other examination conclusions that the veteran's fractures of 
the tibia and medial malleolus did not result in nerve 
impairment.  In sum, the medical evidence demonstrates that 
the disability is not currently manifested by any 
neurological impairment.

Again, although the Board has considered application of the 
benefit-of-the-doubt, the preponderance of the evidence is 
against assignment of an increased rating for residuals of a 
fracture of the left medial malleolus.

Low Back

With respect to the low back, the veteran is in receipt of a 
10 percent rating.  Such represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, at 126-28.

Although the October 2002 VA examiner noted normal X-rays of 
the spine, the record contains past diagnostic evidence of 
mild degenerative changes in the veteran's spine area.  

The veteran has also complained of pain and stiffness in the 
spine area.  The Board notes that the report of VA clinical 
evaluation in January 2002 notes a normal range of lumbar 
spine motion.  To the extent painful motion was demonstrated 
in October 2002, the Board notes that the VA examiner did not 
describe such limitation as more than mild in degree.  Nor 
did prior VA examiners characterize any noted limitation of 
lumbar motion as more than mild.  Here the Board also notes 
that the March 1999 VA examiner noted the absence of 
additional functional loss due to pain, fatigue, weakness, or 
a lack of endurance, and the October 2002 VA examiner, even 
after consideration of the veteran's subjective complaints 
and the current clinical findings, concluded that there was 
no objective evidence of an orthopedic condition of the lower 
back.  

The Board further notes that the examination reports do not 
document any objective evidence of neurologic involvement of 
the lower back.  Repeated clinical evaluations have concluded 
the absence of neurologic symptoms attributable to the 
veteran's low back, also confirmed by negative diagnostic 
testing.  Moreover, despite the veteran's ongoing complaints, 
the only note of spasm is described as mild and is stated to 
be due to posture.  There is no evidence of a loss of 
unilateral spine motion or spasm consistently occurring with 
movement.  The record is completely absent any competent 
medical assessment of more than mild impairment due to low 
back symptomatology.  The Board again emphasizes the October 
2002 examination conclusion that there were, in fact, no 
objective evidence of a lower back condition and no 
functional loss evident from examination at that time.  

In light of these circumstances, the Board must conclude that 
throughout the initial evaluation period, the disability has 
not more nearly approximated the criteria for a 20 percent 
rating than those for a 10 percent rating under Diagnostic 
Code 5292 or Diagnostic Code 5295, and that there is no other 
basis for assigning a higher schedular rating.

The Board has considered the benefit-of-the-doubt rule, but 
finds that it is not for application because the 
preponderance of the evidence is against the claim.

Extra-schedular

The Board has also considered whether the claims should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

The veteran is not shown to require frequent hospitalizations 
and has not undergone surgery relevant to his disabilities 
since service discharge.  Although he has reported a 
difficulty in his employment due to experiencing pain, he has 
denied having had to take any leave due to his left lower 
extremity or back problems and has also demonstrated his 
ability to work in fields requiring him to lift heavy objects 
and walk, etc.  The October 2002 VA examiner specifically 
indicated that the veteran's disabilities would not result in 
a significant interference with his employment.  In addition, 
the veteran has not alleged the existence of unusual 
manifestations of the claimed disabilities.  In sum there is 
no indication in the record that the average industrial 
impairment from the veteran's left tibia, left medial 
malleolus or low back disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left tibial plateau and the distal left tibia 
with knee impairment is denied.

Entitlement to an increased rating for residuals of a 
fracture of the left medial malleolus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

